Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being obvious over Casse et al.  (US 9,972,877 B2, hereinafter referred to as Casse).




    PNG
    media_image1.png
    960
    944
    media_image1.png
    Greyscale

Regarding claim 9, Casse discloses a wireless communications system (metamaterial-based phased array system 300, Figs. 6-10), comprising: 
a first meta-structure reflector module (metamaterial-based phase shifting element array 100D, see “1st Ref Mod” in annotated Fig. 8 above) to receive a signal from a base station (Signal Source 305), but does not specifically disclose a second meta-structure reflector module to receive a reflection of the signal from the first meta-structure reflector module.
IN) from the signal source 305D and reflects the received signal into an angle (resulting beam B, Fig. 8) different from the received reflection (col. 15, ll. 26+).  Casse further discloses at col. 2, ll. 22+, “the metamaterial structure generates the output signal at the input signal frequency by retransmitting (i.e., reflecting/scattering) the input signal”.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have placed another meta-structure reflector module of Casse at a desired angle facing the first meta-structure reflector module as shown in annotated Fig. 8 above (see “2nd Ref Mod”) in order to extend the signal range and to reflect the reflected signal from the first meta-structure reflector module into a desired direction.

Regarding claim 10, Casse discloses the wireless communications system of claim 9, wherein the first meta-structure reflector module comprises a layer of metamaterial cells (140D-1 – 140D-4, Fig. 8).

Regarding claim 11, Casse discloses the wireless communications system of claim 10, wherein each metamaterial cell comprises a reactance control element (150D-1 – 150D-4, Fig. 8).

Regarding claim 12, Casse discloses the wireless communications system of claim 10, wherein the metamaterial cells comprise a plurality of center cells (see inner cells) and a plurality of edge cells (see outer cells) surrounding the plurality of center cells (see 100D, Fig. 7; 300E, Fig. 9).


Regarding claim 14, Casse discloses a wireless communications system (metamaterial-based phased array system 300, Figs. 6-10) for an indoor environment, comprising: 
a transmitter (Signal Source 305) positioned on a surface of the indoor environment (intended since it is a small device, “The metamaterial structure is constructed using inexpensive metal film or PCB fabrication technology having an inherent "fixed" capacitance, and is tailored by solving Maxwell's equations to resonate at the radio frequency of the applied input signal, whereby the metamaterial structure generates the output signal at the input signal frequency by retransmitting (i.e., reflecting/scattering) the input signal.”, col. 2, ll. 18+) and configured to transmit wireless signals at multiple frequencies (“in the range of 3 kHz to 300 GHz”, col. 2, ll. 15+); and 
an active meta-structure reflector module (metamaterial-based phase shifting element array 100D, see “1st Ref Mod” in annotated Fig. 8 above) positioned proximate to the transmitter, wherein the meta-structure reflector module is configured to receive a signal at an incident angle (SIN, Fig. 8) and reflect the signal at a reflection angle (resulting beam B, Fig. 8).
However, Casse does not disclose a plurality of active meta-structure reflector module positioned proximate to the transmitter.


Regarding claim 15, Casse discloses the wireless communications system of claim 14, wherein each active meta-structure reflector module comprises an array of meta-structure cells (140D-1 – 140D-4, Fig. 8).

Regarding claim 17, Casse discloses the wireless communications system of claim 15, wherein each meta-structure cell comprises a reactance control module to generate a phase shift for the received signal to be reflected at the reflection angle (150D-1 – 150D-4, Fig. 8, col. 15, ll. 32+).

Regarding claim 18, Casse discloses the wireless communications system of claim 17, wherein the reflection angle is different from the incident angle (see resulting beam B, Fig. 8).

Regarding claim 19, Casse discloses the wireless communications system of claim 15, wherein the array of meta-structure cells is configured into a plurality of subarrays (see Fig. 9).

Regarding claim 20, Casse discloses the wireless communications system of claim 19, wherein each subarray is configured to reflect signals at a specific angle (see Figs. 10(A) – 10(C), col. 16, ll. 32+).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844